Citation Nr: 1403286	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cold injuries of bilateral upper and lower extremities and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection for cold injuries of bilateral upper and lower extremities and ears is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and continued to the present. 


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims, have been fulfilled.  In this decision, the Board grants the claim for service connection for tinnitus.  In light of the favorable disposition, the Board finds that further discussion as to VCAA compliance is unnecessary at this time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  His service treatment records reveal no complaints of tinnitus.  His DD Form 214 notes his military occupational specialty was card and tape writer.  

The Veteran submitted multiple statements recounting his military experiences including noise exposure while performing his duties.  The Veteran reported that as a card and tape writer and key punch operator, he worked in a truck containing data processing equipment including a high-speed line printer, making his daily work environment intensely noisy.  The Veteran also stated that he participated in drills and fire exercises during which he served on a howitzer battery resulting in the highest-intensity sound experience of his life.  He contends that because of the in-service noise exposure, he experienced a buzzing or hissing noise that continued to the present.

The Board notes that the Veteran is competent to describe the presence of tinnitus, including its onset.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals for Veterans Claims held that when a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature."  In such cases, the Board is within its province to weigh that lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continued symptoms since service sufficient to establish service connection.  Id.    

The Board finds no reason to doubt the veracity of the Veteran's statements that the onset of his tinnitus occurred during military service.  Indeed, the Veteran's multiple statements consistently report about his military experiences, the noise exposure he experienced, and the in-service onset of his tinnitus.  Given the competent and credible statements, the Board finds the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during and continued since military service.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's cold injury claims on appeal.

The Veteran contends that he suffers from service-related cold injuries of the fingers, toes, and ears.  Specifically, he asserts that his fingers, toes, and ears have been sensitive to cold ever since his exposure to cold weather during service in Korea.  

Service treatment records, including a March 1971 separation examination, are negative for complaints of cold injuries of the extremities or ears.  Post-service treatment records include a letter from a private physician, Dr. Bosner.  Dr. Bosner's letter states that the Veteran has seen him for many years and that the Veteran suffers from injuries resulting from his exposure to cold.  

Given the evidence outlined above, the Veteran should now be afforded a VA examination with a medical opinion as to whether any cold injury disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care providers, to include Dr. Bosner, who have treated him for his cold injury complaints.  After securing any necessary releases, the RO/AMC should request any records identified, which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. 

2.  After the above records are associated with the claims file, schedule the Veteran for a VA cold injury examination to determine the existence of any cold injury residual disability of the bilateral upper and lower extremities and ears and obtain a medical opinion as to whether any such disability is possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 percent probability or greater) that any current cold injury residuals in the extremities and/or ears arose during service or is otherwise related to any incident of service, to include cold weather exposure therein. 

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide the above opinion without resorting to speculation, then the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


